Citation Nr: 9921503	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for liver disability, to 
include on a secondary basis.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from December 1941 to December 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The case has 
previously been remanded to the RO, and it has recently been 
returned for further appellate consideration.  


FINDING OF FACT

The claim for service connection for liver disability, to include 
on a secondary basis, is plausible.  


CONCLUSION OF LAW

The claim for service connection for liver disability, to include 
on a secondary basis, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated during wartime service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  In addition, under 38 C.F.R. 
§ 3.310(a) (1998), secondary service connection shall be awarded 
when a disability is proximately due to or the result of a 
service-connected disease or injury.  Any increase in severity of 
a nonservice-connected disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The veteran filed his original service connection claim in 
February 1993, and service connection for post-traumatic stress 
disorder with alcoholism has been in effect since that time.  The 
issue currently before the Board is entitlement to service 
connection for liver disability, to include on a secondary basis.  
As an initial matter, the Board must determine whether the 
veteran's claim is well grounded.  See 38 U.S.C.A. § 5107(a).  

A well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim (here under 38 U.S.C.A. § 1110) to be well grounded, there 
must be:  a medical diagnosis of current disability; medical, or 
in certain circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the asserted inservice injury or disease and the 
current disability.  See Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set forth 
in Caluza, supra) cert. denied sub nom. Epps v. West, 141 L. Ed. 
2d 718, 118 S. Ct. 2348 (1998) (mem.)).  A claim for secondary 
service connection, must, as must all claims, be well grounded.  
38 U.S.C.A. § 5107(a); see Buckley v. West, 12 Vet. App. 76, 84 
(1998); Dinsay v. Brown, 9 Vet. App. 79, 86 (1996); Jones v. 
Brown, 7 Vet. App. 134, 137 (1994) (requiring medical evidence 
showing relationship between service-connected disability and 
condition claimed to be secondarily service connected).  

Evidence of record includes the report of a VA general medical 
examination in May 1993.  Examination findings included mild 
tenderness over the liver on palpation.  The physician stated 
there was questionable ascites and noted some spider angiomata 
over the veteran's chest.  The examination report included 
results of laboratory studies, including liver function tests.  
The clinical diagnosis included elevated liver enzymes probably 
secondary to ethanol abuse.  

The results of the May 1993 VA general medical examination serve 
to make the claim for service connection for liver disability 
well grounded.  The examination report provides competent medical 
evidence of a current disability and relates it to the veteran's 
service-connected alcoholism, i.e., ethanol abuse.  The medical 
evidence of current disability within the appeal period and 
medical evidence of a nexus between that disability and a 
service-connected disability fulfill the requirements of a well-
grounded claim.  


ORDER

The claim for service connection for liver disability, to include 
on a secondary basis, is well grounded, and to that extent the 
appeal is granted.  


REMAND

As the claim for service connection for liver disability, to 
include on a secondary basis, is well grounded, VA has a duty to 
assist the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  Fulfillment of the duty to assist incudes the conduct 
of an adequate and contemporaneous VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this regard, the Board 
notes that in response to the Board's October 1998 remand, the 
veteran underwent a VA examination in January 1999.  In the 
examination report the physician stated that a liver sonogram had 
been ordered two weeks earlier, but had not been done.  The 
physician noted mild elevation of alkaline phosphatase and GGT 
and said this might be consistent with the veteran's history of 
congestive heart failure.  The physician did not, however, 
respond to the Board's remand request for an opinion as to the 
presence of a chronic liver disorder and whether it was caused or 
chronically worsened by the veteran's service-connected 
alcoholism.  Under the circumstances, the case will be returned 
for further development and readjudication by the RO.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran, 
through his attorney, and request that he 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, from whom he has received 
treatment or evaluation for any liver 
disability, including hepatitis, at any 
time since service.  Then, with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all identified medical record that have 
not been secured previously.  
2. Then, the RO should arrange for VA 
examination of the veteran by an 
appropriate specialist, if available, to 
determine the nature and extent of any 
liver disability, including hepatitis.  
All indicated studies, including a liver 
sonogram if warranted, should be 
performed.  The physician should be 
requested to confirm or rule out the 
presence of a chronic liver disorder.  If 
a chronic liver disorder is found, the 
physician should provide an opinion as to 
its etiology, to include whether it is at 
least as likely as not that any currently 
present chronic liver disorder was caused 
or chronically worsened by the veteran's 
service-connected alcoholism.  The 
rationale for the opinion should also be 
provided.  The claims file and a coy of 
this remand must be made available to the 
physician, and the physician should be 
requested to state, in writing, that he 
has reviewed the claims file.  
3. Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions, including the 
medical examination and opinion, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
indicated development and readjudicate 
entitlement to service connection for 
liver disability, to include on a 
secondary basis.  

If the benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case.  The veteran and his attorney should be provided an 
opportunity to respond, and the case should thereafter be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is required 
of the veteran until he is otherwise notified by the RO through 
his attorney.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

